       Case 4:20-cv-02860-JSW Document 17 Filed 05/20/20 Page 1 of 3




 1 KELLY M. KLAUS (State Bar No. 161091)
   kelly.klaus@mto.com
 2 ROSEMARIE T. RING (State Bar No. 220769)
   rose.ring@mto.com
 3 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 5 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
 6 Facsimile:     (415) 512-4077

 7 NEFI D. ACOSTA (State Bar No. 311178)
   nefi.acosta@mto.com
 8 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 9 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
10 Facsimile:    (213) 687-3702

11 Attorneys for Defendants
   ASSURANCE IQ, LLC and
12 ACTIVEPROSPECT, INC

13 [Additional counsel listed on signature pages]

14

15                              UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA

17                                      OAKLAND DIVISION

18

19 FLORENTINO JAVIER, on behalf of himself          Case No. 4:20-cv-02860-JSW
   and all others similarly situated,
20                                                  JOINT STIPULATION PURSUANT TO
                   Plaintiff,                       CIVIL LOCAL RULE 6-1(a) EXTENDING
21                                                  DEADLINE FOR DEFENDANTS TO
           vs.                                      ANSWER OR OTHERWISE RESPOND
22                                                  TO THE COMPLAINT
   ASSURANCE IQ, LLC and
23 ACTIVEPROSPECT, INC.,                            Judge: Hon. Jeffrey S. White

24                Defendants.

25

26

27

28
                                                                     Case No. 4:20-cv-02860-JSW
         JOINT STIPULATION PURSUANT TO CIVIL LOCAL RULE 6-1(a) EXTENDING DEADLINE FOR
                DEFENDANTS TO ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT
        Case 4:20-cv-02860-JSW Document 17 Filed 05/20/20 Page 2 of 3




 1          Plaintiff Florentino Javier and Defendants Assurance IQ, LLC and ActiveProspect, Inc.

 2 (“Defendants”), by and through their respective counsel of record, stipulate as follows:

 3          WHEREAS, on April 24, 2020, Plaintiff filed his Complaint against Defendants (Dkt. 1);
 4          WHEREAS, Plaintiff has served both Defendants (Dkts. 14, 15);
 5          WHEREAS, Defendants have requested, and Plaintiff has agreed, that Defendants have
 6 through and including June 30, 2020, within which to answer or otherwise respond to the

 7 Complaint;

 8          WHEREAS, the Court has ordered the Parties submit a Joint Case Management Statement
 9 by July 24, 2020 and has scheduled an Initial Case Management Conference for July 31, 2020

10 (Dkt. 13);

11          NOW THEREFORE, the parties stipulate as follows:
12          1.     Pursuant to Civil Local Rule 6-1(a), Defendants’ deadline for answering or

13 otherwise responding to the Complaint is extended through and including June 30, 2020.

14          2.     This extension of time will not alter the date of any event or any deadline already

15 fixed by Court Order, and therefore the Parties intend for the extension of time set forth in

16 Paragraph 1 to be effectively immediately pursuant to Civil Local Rule 6-1(a).

17

18 IT IS SO STIPULATED.

19 DATED: May 20, 2020                          MUNGER, TOLLES & OLSON LLP

20

21
                                                By:          /s/ Kelly M. Klaus
22                                                   KELLY M. KLAUS
                                                Attorneys for Defendants
23

24

25

26

27

28
                                               -1-                    Case No. 4:20-cv-02860-JSW
          JOINT STIPULATION PURSUANT TO CIVIL LOCAL RULE 6-1(a) EXTENDING DEADLINE FOR
                 DEFENDANTS TO ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT
        Case 4:20-cv-02860-JSW Document 17 Filed 05/20/20 Page 3 of 3




 1 DATED: May 20, 2020                          BURSOR & FISHER, P.A.

 2

 3
                                                By:         /s/ Joel D. Smith
 4                                                    JOEL D. SMITH

 5
                                                Attorneys for Plaintiff
 6

 7                             CIVIL LOCAL RULE 5-1 ATTESTATION

 8          I, Kelly M. Klaus, am the ECF user whose credentials were utilized in the electronic filing

 9 of this document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that all signatories

10 listed, and on whose behalf the filing is submitted, concurred in the filing of this document.

11

12 DATED: May 20, 2020                          MUNGER, TOLLES & OLSON LLP

13

14                                              By:        /s/ Kelly M. Klaus
15                                                    KELLY M. KLAUS

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-                    Case No. 4:20-cv-02860-JSW
          JOINT STIPULATION PURSUANT TO CIVIL LOCAL RULE 6-1(a) EXTENDING DEADLINE FOR
                 DEFENDANTS TO ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT
